DETAILED ACTION

Response to Arguments
Applicant's arguments filed 6/17/22 have been fully considered but they are not persuasive.  Applicant asserts that Ahn does not support obviousness of the limitation “determining whether a thermal overload fault occurred within a number of previous cycles.”  However, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ahn recognizes that repeated thermal stress may damage a motor.  From this knowledge one of ordinary skill in the art would have logically concluded that reducing or eliminating repeated thermal stress would reduce or avoid damage to the motor.  Kim teaches that extending a pause duration may prevent a thermal overload, and hence reduce thermal stress.  One of ordinary skill in the art would have known that to advantageously avoid repeated thermal stress, an extended pause duration may be necessary to prevent repetition of thermal stress events (i.e., prevent another thermal stress event from happening after a previous thermal stress event).  The limitation in question recites subject matter that logically follows the teachings and suggestions of the cited prior art.  One of ordinary skill in the art would have performed routine experimentation to determine a number of previous cycles to monitor for thermal overload by employing engineering technics well within the typical skill of one of ordinary skill in the art.

Response to Amendments
The rejections of claims 1-16 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over KR20150041855A by Kim in view of U.S. Patent Application Publication 20160130740 by Im et al., U.S. Patent Application Publication 20150308034 by Cavarretta et al., KR20060029860A by Lin et al., and KR20070121174A by Ahn et al.
As to claim 1, Kim teaches a method of operating a washing machine with a basket and motor (fig. 1), the method comprising performing an agitation operation including a pause duration (para. 15, when a temperature index of the motor is greater than a threshold the motor off time is increased and the operation rate having pause (off) times is reduced, in order to prevent overheating the motor, para. 82).
While Kim teaches that the temperature index is used to determine pause durations, the temperature index being an estimate of motor temperature based on the driving current and ratio of the motor (para. 15), one of ordinary skill in the art would have recognized as obvious to include additional variables to determine pause durations to prevent overheating of the motor.  Im teaches that when a sensed quantity of laundry exceeds a threshold amount the motor of a washing machine may be overheated, and further teaches that heat mitigation operations are performed because the weight is over the threshold (para. 248).  Cavarretta teaches that when cooling an electronic board of a motor to prevent overheating, the cooling operation may take into consideration a previous operation time of the washing machine apparatus since waste heat would be present in the components of the apparatus (paras. 37, 42-53).  Lim teaches that a motor is less likely to overheat if the driving time of the motor has not elapsed for a period of time (p. 4, ll. 1-6).
It follows that one of ordinary skill in the art would have had reason to detect a weight of articles in the basket and base the pause duration on the weight, since excessive weight may contribute to overheating of the motor.  One of ordinary skill in the art would have also understood that since waste heat may be present from a previous wash cycle, as taught by Cavarretta, and cooling of the motor occurs over time due to established principles of thermodynamics; and that a motor is less likely to overheat if a period of time has elapsed since its last use, as taught by Lin, one of ordinary skill in the art would have been motivated to also compare an elapsed time since completion of a previous wash cycle to a threshold and also base the pause duration on the comparison in order to account for waste heat from the previous cycle that may still be present and reduce the likelihood of overheating the motor.  As shown from the teachings of Im, Cavarretta, and Lin, one of ordinary skill in the art would have known that laundry weight and time elapsed since a previous cycle both contribute to heating of the motor.  Thus, one of ordinary skill in the art would have had obvious reason to modify the method of Kim to take these variables into account to further aid in preventing overheating of the motor.
Kim does not teach determining whether a thermal overload fault occurred in a previous cycle and base a pause duration on whether a thermal overload had occurred.  However, one of ordinary skill in the art would have recognized as obvious to base the pause duration on previous thermal overload faults.  Ahn teaches that repeated thermal stress on a motor may result in damage to the motor (p. 2, ll. 10-14).  One of ordinary skill in the art would have thus been motivated to prevent repeated thermal stress on the motor.  Based on the teachings of Kim, one of ordinary skill in the art would have understood that a thermal overload may be prevented by extending a pause duration.  It follows that if a thermal overload condition had occurred, the remedy to prevent repeated overloads, which may damage the motor, would be to increase the pause duration of subsequent motor operation.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 3, one of ordinary skill in the art would have employed routine engineering and experimentation to determine a particular motor’s tolerance to repeated thermal stress and would have determined the maximum number of permissible previous faults before failure occurs.
As to claim 4, Kim teaches that the pause duration may be a single pause (para. 15, off time increased, as opposed to reducing the operation rate which has multiple pauses).
As to claim 5, Kim teaches that the pause duration comprises a total duration of multiple pauses (para. 54).
As to claims 6-8, the claims are interpreted to recite subject matter directed to a determination of pause times based on elapsed time since completion of a previous wash cycle and detected weight of articles in the basket – a default pause time when the elapsed time is below a threshold, a default pause time when the elapsed time is below the threshold and the detected weight is below a limit, and an extended pause time when the elapsed time is below the threshold and the detected weight is above the limit.  As discussed above, one of ordinary skill in the art would have recognized as obvious to perform a pause when the elapsed time is below a threshold due to waste heat remaining in the washing machine, and would have further recognized as obvious to extend the pause when the weight is above a limit due to weight contributing to heating of the motor.
As to claims 9-11, the claims are interpreted to recite subject matter directed to a determination of pause times based on elapsed time since completion of a previous wash cycle, detected weight of articles in the basket, and past occurrences of a thermal overload fault.  As discussed above, one of ordinary skill in the art would have recognized as obvious to perform or extend a pause when the elapsed time is below a threshold due to waste heat remaining in the washing machine, when the weight is above a limit due to weight contributing to heating of the motor, and/or when a thermal overload fault had occurred in previous cycles in order to prevent repeated thermal stress that could damage the motor.

Claims 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KR20150041855A by Kim in view of U.S. Patent Application Publication 20160130740 by Im et al. and KR20070121174A by Ahn et al.
As to claim 12, Kim teaches a method of operating a washing machine with a basket and motor (fig. 1), the method comprising performing an agitation operation for a period of time including agitation and pause durations (para. 12).  Kim teaches that a pause duration is based on when a temperature index of the motor is greater than a threshold in order to prevent overheating the motor, the temperature index being an estimate of motor temperature based on the driving current and ratio of the motor (paras. 15, 82).
While Kim does not teach that the pause duration is based on a sensed attribute of articles in the basket, one of ordinary skill in the art would have recognized as obvious to consider a sensed attribute of the articles to determine pause durations to prevent overheating of the motor.  Im teaches that when a sensed quantity of laundry exceeds a threshold amount the motor of a washing machine may be overheated, and further teaches that heat mitigation operations are performed because the weight is over the threshold (para. 248).  It follows that one of ordinary skill in the art would have had reason to detect a weight of articles in the basket and base the pause duration on the weight, since excessive weight may contribute to overheating of the motor.  As shown from the teachings of Im, one of ordinary skill in the art would have known that laundry weight contributes to heating of the motor.  Thus, one of ordinary skill in the art would have had obvious reason to modify the method of Kim to take the sensed attribute of weight into account to further aid in preventing overheating of the motor.  
Kim does not teach determining whether a thermal overload fault occurred in a previous cycle and base a pause duration on whether a thermal overload had occurred.  However, one of ordinary skill in the art would have recognized as obvious to base the pause duration on previous thermal overload faults.  Ahn teaches that repeated thermal stress on a motor may result in damage to the motor (p. 2, ll. 10-14).  One of ordinary skill in the art would have thus been motivated to prevent repeated thermal stress on the motor.  Based on the teachings of Kim, one of ordinary skill in the art would have understood that a thermal overload may be prevented by extending a pause duration.  It follows that if a thermal overload condition had occurred, the remedy to prevent repeated overloads, which may damage the motor, would be to increase the pause duration of subsequent motor operation.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 13, one of ordinary skill in the art would have recognized as obvious to sense the weight of the articles for the reasons discussed above.
As to claim 15, Kim teaches that the pause duration may be a single pause (para. 15, off time increased, as opposed to reducing the operation rate which has multiple pauses).  Furthermore, with a reduction in operation rate, the agitation operation would include at least an agitation time, a pause time, and a subsequent agitation time, the agitation duration being a sum of all agitation times.
As to claim 16, Kim teaches multiple agitation and pause times, wherein the agitation duration would be the sum of all agitation times and the pause duration would be the sum of all pause times (para. 54).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KR20150041855A by Kim in view of U.S. Patent Application Publication 20160130740 by Im et al. and KR20070121174A by Ahn et al. as applied to claim 12 above, and further in view of U.S. Patent Application Publication 20150308034 by Cavarretta et al. and KR20060029860A by Lin et al..
As to claim 14, one of ordinary skill in the art would have recognized as obvious to include an elapsed time since completion of a recent previous wash cycle to determine pause durations to prevent overheating of the motor.  Cavarretta teaches that when cooling an electronic board of a motor to prevent overheating, the cooling operation may take into consideration a previous operation time of the washing machine apparatus since waste heat would be present in the components of the apparatus (paras. 37, 42-53).  Lim teaches that a motor is less likely to overheat if the driving time of the motor has not elapsed for a period of time (p. 4, ll. 1-6).
It follows that one of ordinary skill in the art would have understood that since waste heat may be present from a previous wash cycle, as taught by Cavarretta, and cooling of the motor occurs over time due to established principles of thermodynamics; and that a motor is less likely to overheat if a period of time has elapsed since its last use, as taught by Lin, one of ordinary skill in the art would have been motivated to also compare an elapsed time since completion of a previous wash cycle to a threshold and also base the pause duration on the comparison in order to account for waste heat from the previous cycle that may still be present and reduce the likelihood of overheating the motor.  
As shown from the teachings of Im, Cavarretta, and Lin, one of ordinary skill in the art would have known that laundry weight and time elapsed since a previous cycle both contribute to heating of the motor.  Thus, one of ordinary skill in the art would have had obvious reason to modify the method of Kim to take these variables into account to further aid in preventing overheating of the motor.  Furthermore, for the reasons discussed above, one of ordinary skill in the art would have also recognized as obvious to take into account whether a thermal overload occurred within previous cycles based on the teachings of Ahn.
Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711